internal_revenue_service number release date cc el ct-109405-00 kdavidson uiln date memorandum for assistant chief_counsel criminal tax from kelly davidson subject proposed amendments to the federal rules of criminal procedure the federal rules of civil procedure and the federal rules of evidence the purpose of this memorandum is to summarize the proposed amendments to the federal rules of criminal procedure the federal rules of civil procedure and the federal rules of evidence these proposed amendments were approved by the u s supreme court on date and have been transmitted to congress for approval unless altered by congress the proposed amendments will take effect on date proposed amendments to the federal rules of criminal procedure the amendments to the federal rules of criminal procedure relate entirely to criminal forfeiture procedure most of the amendments are organizational in nature and do not involve any substantive legal changes a few of the amendments do involve substantive legal changes for the purpose of bringing the forfeiture procedure in line with changes in case law or changes in other parts of the federal rules of criminal procedure the substantive legal changes shift the determination of the defendant’s and third parties’ interests in property subject_to forfeiture from during trial to after the trial this change is designed to bring the provisions of the federal rules of criminal procedure relating to forfeiture into line with 516_us_29 which provided that criminal forfeiture is a part of the sentencing process and that a defendant has no constitutional right to have a jury determine any part of the forfeiture rule current rule subparagraph c relates to the contents of an indictment where criminal forfeiture is sought the current rule provides indictments where criminal forfeiture is sought must allege the extent of the interest or property subject_to forfeiture cc el ct-109405-00 the proposed amendment eliminates the requirement that the extent of the property subject_to forfeiture be alleged in the indictment and replaces it with a requirement that the indictment provide notice that the defendant has an interest in property that is subject_to forfeiture in accordance with the applicable statute rule current rule subparagraph e provides a special verdict shall be returned as to the extent of the interest or property subject_to forfeiture if any the proposed amendment strikes this entire current provision in order to bring rule into compliance with proposed rule which provides for determination of the extent of the interest or property subject_to forfeiture after the trial rather than during trial with a verdict rule current rule subparagraph d provides that the court may enter a preliminary order of forfeiture authorizing seizure of the property after a guilty plea or a verdict containing a finding that the property is subject_to forfeiture the proposed amendment strikes this entire current provision and replaces it with the following directive forfeiture procedures are governed by rule rule rule is an entirely new provision replacing the forfeiture procedure currently provided in rule sec_31 and sec_32 rule a notice to the defendant rule subparagraph a requires the indictment or information to provide notice to the defendant that the government intends to seek forfeiture of property as part of any sentence rule b entry of preliminary order of forfeiture post verdict hearing rule subparagraph b deals with the preliminary order of forfeiture the preliminary order of forfeiture is entered pursuant to a post verdict hearing which occurs after the plea or guilty verdict and is separate from the trial at the post verdict hearing if the government seeks a money judgment the court determines the amount of money the defendant will be ordered to pay if the government seeks forfeiture of specific property the court determines whether the government has established a nexus between the specific property sought and the defendant’s offense if the defendant’s guilt was established by jury trial rather than by plea the parties are given the choice of cc el ct-109405-00 having the jury determine whether the government has established the requisite nexus between the property sought and the defendant’s offense after the conclusion of the post verdict hearing the court may enter the preliminary order of forfeiture the preliminary order of forfeiture directs forfeiture of the money or property without regard to any third parties’ interests in it the preliminary order of forfeiture authorizes seizure of the property and may include any conditions necessary to preserve the value of the property pending appeal if the preliminary order of forfeiture is not contested by third parties it becomes final and shall be made part of the sentence rule c ancillary proceeding final order of forfeiture rule subparagraph c deals with the final order of forfeiture if a third party asserts an interest in the property by filing a petition the court must conduct an ancillary proceeding to determine the third party’s interest in the property the ancillary proceeding is not required if no third party asserts an interest also the ancillary proceeding is not required if the forfeiture consists of a money judgement the ancillary proceeding is conducted in accordance with the federal rules of civil procedure and may involve dismissal motion practice discovery and summary judgement as in any civil_proceeding once the ancillary proceeding ends the court shall enter a final order of forfeiture by amending the preliminary order of forfeiture as necessary to account for any third party rights neither the defendant nor any third party may object to entry of the final order of forfeiture on the ground that the property does not belong to the defendant the ancillary proceeding is not part of the sentencing rule d stay pending appeal rule subparagraph d deals with the effect of a defendant’s appeal on the post verdict process of determining property subject_to forfeiture and third parties’ rights in that property the rule provides the court may stay an order of forfeiture on terms sufficient to preserve the value of the property pending appeal if a stay is granted it will not affect ancillary proceedings and finalization of the order of forfeiture ancillary proceedings and finalization of the order of forfeiture will proceed without regard to the stay and the only effect of the stay is that property will not be transferred until the conclusion of the appeal rule e subsequently located property substitute property rule subparagraph e deals with subsequently located property and substitute property on the government’s motion the court may at any time amend an existing cc el ct-109405-00 order of forfeiture or enter a new order of forfeiture to include property that either was subject_to forfeiture under an existing order of forfeiture but was located and identified after that order was entered or is property that is substitute for property subject_to forfeiture under an existing order of forfeiture the defendant has no right to a jury trial for the determination of nexus between the property sought and the defendant’s offense if a third party asserts an interest in the subsequently located or substitute property the court shall conduct an ancillary proceeding exactly as described in rule c rule current rule relates to stays of execution of judgement pending appeal current rule subparagraph e entitled criminal forfeiture notice to victims and restitution provides that orders of criminal forfeiture u s c orders of restitution u s c and orders that a defendant found guilty of a fraud offense give notice by mail or other means to his victims of his conviction u s c may be stayed pending an appeal on any terms the court finds necessary to preserve the value of the property pending appeal the proposed amendment strikes all references to orders of criminal forfeiture both in the title and the body of this rule proposed amendments to the federal rules of civil procedure the amendments to the federal rules of civil procedure relate entirely to civil forfeiture procedure the amendments are made to rule and to the admiralty rules which apply in civil forfeiture proceedings most of the amendments are organizational in nature and do not involve any substantive legal changes rule current rule relates to third party practice current rule subparagraph a provides a third party complaint in an action that is not originally in rem may be in rem against a vessel or other_property in which case references in rule to the summons include the warrant of arrest and references to the third party plaintiff or third party defendant include the claimant current rule subparagraph c provides third party procedure where the original plaintiff’s claim is an in rem action proposed rule subparagraph c strikes each use of the word claimant and replaces it with a person who asserts a right under supplemental rule c b i in the property arrested since supplemental rule c b i defines the requirements for filing an in rem forfeiture action the substitution of the references to supplemental rule c b i for claimant makes the references to in rem actions more precise rule b cc el ct-109405-00 rule b when available complaint affidavit judicial authorization and process current rule b subparagraph covers the contents of the complaint providing if the complaint contains a prayer for attachment of the defendant’s property it must be verified the plaintiff may invoke state law remedies for seizure of property if the defendant is not within the district the complaint must contain an affidavit stating that to the plaintiff’s belief the defendant is not within the district the court must review the complaint and affidavit and may enter an order authorizing attachment and garnishment the current rule further provides the clerk may issue a summons and process of attachment and garnishment without a pre-attachment hearing and review by the court if the plaintiff certifies that exigent circumstances make a pre-attachment hearing and review by the court impracticable however the plaintiff has the burden at the post-attachment hearing to show that exigent circumstances existed the proposed amendment strikes this entire provision and replaces it for the purpose of organization and clarity the only substantive change is to add a provision relating to service of process proposed rule b d provides service may be made by a marshal if the property is a vessel or is on board a vessel but service may be made by any marshal person under contract with the united_states any person specially appointed for service or any officer_or_employee of the united_states for all other_property rule b notice to defendant current rule b subparagraph provides the plaintiff must attempt to give notice of the action to the defendant notice must be given by mailing the defendant a copy of the complaint summons and process of attachment or garnishment by serving the defendant in accordance with rule d by using a form of mail requiring a return receipt or by trying diligently to give notice of the action to the defendant the proposed amendment strikes this entire provision and replaces it for the purpose of organization and clarity there are no substantive changes to proposed rule b rule c rule c complaint current rule c subparagraph provides for the form of the complaint in civil forfeiture actions it must be verified it must describe with particularity the property subject of the action it must state that it is within the district it must state the place of seizure and it must contain such allegations as may be required by the statute pursuant to which the action is brought cc el ct-109405-00 the proposed amendment strikes this entire provision and replaces it for the purpose of organization and clarity the only substantive change is to add a provision relating to the requirements of a civil forfeiture complaint proposed rule c d provides the complaint must be verified the property must be described with particularity the complaint must state whether the property is within the district and if the property is not within the district the complaint must provide the basis for the court’s exercise of jurisdiction over the property the place of seizure and the complaint must contain such allegations as may be required by the statute pursuant to which the action is brought rule c judicial authorization and process current rule c subparagraph provides the court must review the complaint and may enter an order authorizing the clerk to issue a summons and warrant for the arrest of the property if the plaintiff is the united_states the clerk shall issue a summons and warrant for the arrest of the property without review by the court and without a showing of exigent circumstances for all other plaintiffs a certification that exigent circumstances make review by the court impracticable is required for the clerk to issue a summons and warrant and the plaintiff shall have the burden on a post arrest hearing to show that exigent circumstances existed if the property is a vessel or is on board a vessel a marshal may arrest the property for all other_property any marshal person under contract with the united_states any person specially appointed for service or any officer_or_employee of the united_states may arrest the property if the subject property consists of proceeds of the property sold the summons shall direct the person in control of the proceeds to show cause why they should not be paid to the court to abide judgement the proposed amendment strikes this entire provision and replaces it for the purpose of organization and clarity there are no substantive changes to proposed rule c rule c notice current rule c subparagraph provides if the property is not released within ten days of arrest the plaintiff must publicize notice of the arrest and the time within which an answer is required to be filed in a newspaper of general circulation in the district the proposed amendment strikes this entire provision and replaces it for the purpose of organization and clarity there are no substantive changes to proposed rule c rule c claim and answer interrogatories current rule c subparagraph provides any claimant of arrested property shall file a verified claim stating his interest in the property within ten days of arrest and shall serve an answer within twenty days of filing the claim interrogatories may be served by cc el ct-109405-00 plaintiff or claimant without the leave of the court the proposed amendment strikes this entire provision and replaces it for the purpose of organization and clarity the only substantive change is to add a provision relating to the filings required of persons asserting claims to the subject property proposed rule c a provides rather than filing a verified claim stating their interest in the property within ten days of arrest and serving an answer within twenty days of filing the claim claimants must file their verified claims within twenty days after the earlier of receiving actual notice of either receiving actual notice of the arrest or completed publication of notice or within such time as the court allows again a claimant must serve an answer within twenty days of filing a claim rule e rule e process current rule e subparagraph a provides that process shall be served only in the district and may be held in abeyance if the plaintiff so requests the proposed amendment strikes this entire provision and replaces it for the purpose of organization and clarity the only substantive change is to add a provision relating to service outside of the district proposed rules e a and b provide in admiralty and maritime proceedings process may be served only in the district but in forfeiture cases process may be served within or outside the district as authorized by statute rule e security on counterclaim current rule e subparagraph provides if a claimant is required to give security before asserting a claim to arrested property then the plaintiff must also be required to give security before responding to the claimant however where the plaintiff is the united_states the united_states is not required to give security the proposed amendment strikes this entire provision and replaces it for the purpose of organization and clarity there are no substantive changes to proposed rule c rule e restricted appearance current rule e subparagraph provides a claimant may make a restricted appearance only for purposes of defense and such an appearance is not an appearance for purposes of the claim with respect to which process has not been served the proposed amendment strikes this entire provision and replaces it for the purpose of organization and clarity there are no substantive changes to proposed rule c rule e disposition of property sales current rule e subparagraph provides where arrested property is subject_to deterioration decay or injury if the expense of keeping the property is excessive or if cc el ct-109405-00 there is an unreasonable delay in securing release of the property the court on application of any party or of the marshal may order the property sold and the proceeds brought to court to await further orders of the court the proposed amendment strikes this entire provision and replaces it for the purpose of organization and clarity the only substantive change is to add a provision relating to delivery of perishable property to a movant upon the movant’s giving of security proposed rule e b ii provides where arrested property is subject_to deterioration decay or injury if the expense of keeping the property is excessive or if there is an unreasonable delay in securing release of the property in addition to ordering the property sold the court may order the property delivered to the movant if he gives security proposed rule e adds the court on any party’s motion or its own may enter any order necessary for the preservation or prevention of removal of property proposed amendments to the federal rules of evidence rule rule provides rules for objections to evidence and rulings thereon the only change is to a which provides once a court makes a ruling a party need not renew his objection or offer of proof to preserve a claim of error for appeal rule rule provides rules relating to character evidence rule a as amended provides for the admission of character traits of the accused which are the same as previously admitted character traits of the alleged victim rule rule provides rules relating to opinion testimony by lay witnesses the amendment prohibits witness opinion testimony regarding scientific technical or other specialized knowledge rule rule provides rules relating to testimony by experts as amended rule provides a new test for whether an expert witness may testify in a case he may testify if his testimony is based on sufficient facts or data his testimony is the product of reliable principles and methods and he has applied the principles and methods reliably to the facts of the case rule rule provides rules relating to the facts of a particular case that an expert witness cc el ct-109405-00 may base his opinion on rule provides if an expert witness bases his testimony on facts which are inadmissible into evidence those facts may not be disclosed to the jury unless the court determines their probative value in assisting the jury to evaluate the expert witness’ opinion substantially outweighs their prejudicial effect rule rule provides rules relating to hearsay exceptions rule concerns the exception from the hearsay rule_of records of regularly conducted business activities the amendment allows records to be introduced by certification complying with rule rule or a statute permitting certification rule and rule are entirely new provisions that would be added by the proposed amendments rule rule provides rules relating to self-authentication rule is an entirely new provision providing extrinsic evidence of authenticity is not required for the admission of domestic records of a regularly conducted activity when the records are accompanied by a written declaration certifying that the record was made near the time of the occurrence by a person with knowledge was kept in the course of the regularly conducted activity and was made as a regular practice a party intending to offer evidence under rule must notify adverse parties in advance and make the record available for their inspection rule is another new provision providing extrinsic evidence of authenticity is not required for the admission of foreign records of a regularly conducted activity when the records are accompanied by a written declaration and made available in exactly the same manner as required by rule the only difference between rule and rule is the declaration must be signed in a manner that if false would subject the maker to a criminal_penalty under the laws of the country where the declaration is signed conclusion these amendments to the federal rules of criminal procedure the federal rules of civil procedure and the federal rules of evidence were approved by the u s supreme court on date and have been transmitted to congress for approval unless altered by congress the proposed amendments will take effect on date most of the amendments are for the purpose of organization and clarity with the exception of the amendments to the federal rules of criminal procedure which shift the determination of the defendant’s and third parties’ interests in property subject_to forfeiture from during the trial to after the trial if you have any questions regarding this matter please contact kelly davidson of the criminal tax_division on cc el ct-109405-00 cc assistant regional_counsel ct kdavidson memorandums memorandum-amendments to frcrp wpd
